Citation Nr: 0833077	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-00 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder. 

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a left knee 
disorder as secondary to service connected disability. 

5.  Entitlement to service connection for a left leg 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The appellant served in the Army National Guard from October 
19, 1964, to October 18, 1970, with a period of active duty 
for training from January 6, 1965, to June 22, 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The appellant did not experience any inservice injury 
which led to a right leg disorder, a right knee disorder, a 
right ankle disorder, or a left knee disorder, and he did not 
receive treatment for manifestations of these disabilities 
during his period of ACDUTRA.

2.  A left knee disorder is not due to or aggravated by a 
service-connected disability. 

3.  The appellant does not have a current left leg disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg 
disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for service connection for a right ankle 
disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  The criteria for service connection for a left knee 
disorder as secondary to service-connected disability have 
not been met.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

5.  The criteria for service connection for a left leg 
disorder have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2004, two letters 
sent in April 2004, and another letter sent in April 2005 
that fully addressed all notice elements and three of the 
letters were sent prior to the initial RO decision in this 
matter.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

There is no allegation from the appellant that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an appellant's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained private treatment records for the 
appellant.  The appellant has not been examined by VA.  
However, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal during the 
appellant's ACDUTRA, no evidence of the disorders for many 
years after his period of ACDUTRA, and no competent evidence 
of a nexus between service and the appellant's claims, a 
remand for a VA examination would unduly delay resolution.  
Additionally, the appellant has not asserted that any 
disorder on appeal was manifested during the period of his 
ACDUTRA which is the only time that would be pertinent 
regarding his service.  Additionally, presumptive service 
connection is not for consideration.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The 
RO secured a July 2004 Social Security Administration (SSA) 
determination regarding disability award.  The evidence 
referred to in that determination has been associated with 
the file.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993). 

Only "veterans" are entitled to VA compensation under 38 
U.S.C.A. §§ 1110 and 1131.  To establish status as a 
"veteran" based upon a period of active duty for training 
(ACDUTRA), a claimant must establish that he was disabled 
from a disease or injury incurred or aggravated in line of 
duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "veteran" for purposes of other 
periods of service does not obviate the need to establish 
that the claimant is also a "veteran" for purposes of the 
period of ACDUTRA where the claim for benefits is premised on 
that period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. 
App. 415, 419 (1998).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24); 38 C.F.R. § 3.6(a), (d) (2007).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  32 38 U.S.C.A. 
§§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 
3.6(c)(3) (2007).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.

The Evidence

The service treatment records include a July 1966 sick slip 
that shows the appellant was prescribed penicillin for 
tonsillitis.  Service treatment records also show that the 
appellant was found to have severe varicosities of the right 
leg in December 1968 four year periodical examination.  

Private medical records show that the appellant underwent 
ligation, division and complete stripping of the long 
saphenous vein, of the right leg and other smaller 
communicating veins attached to the long saphenous vein in 
September 1972.  His October 1972 hospital discharge summary 
showed a history of saphenous thrombophlebitis several weeks 
prior and pedal edema of the right leg for approximately two 
years prior to admission.  It was noted that two years prior 
on discharge from service he was noted to have bad veins in 
his legs and was told that surgical removal was likely.  

In a September 1999 letter, a private physician stated that 
the appellant had a chronic venous stasis in the leg 
resulting from a longstanding thrombophlebitis.  In December 
1999, it was noted that he had swelling of the right leg and 
a varicosity of the right leg.  In October 2001 the appellant 
was noted to have severe varicosities of the right leg.  
Private records show that in April 2002, the appellant had 
crepitus in both knees and swelling of the left ankle.  May 
2002, the appellant was noted to have pain and stiffness in 
both knees, and in December 2002 calcific tendinitis of the 
right ankle was noted.  In an April 2003 letter, a private 
examiner noted that the appellant had been a patient 
intermittently for 20 to 25 years.  It was noted that he was 
initially treated for deep vein thrombosis in the right leg, 
which resulted in some permanent edema and a post 
thrombophlebitis of the right leg with prominent swelling 
which required that he wear a compression stocking 
continuously.  It was also noted that he also had 
longstanding osteoarthritis in all of the joints in his lower 
extremities, knees, ankles and feet.  

In March 2004 bilateral knee crepitation was noted as well as 
right ankle pain.  It was noted that the appellant had some 
varicosities with the examiner noted were contributing to his 
swelling.  Degenerative joint disease was diagnosed.   In 
April 2004, private X-rays show right and left knee as well 
as the right ankle with osteoarthritic changes, and on 
examination, he was diagnosed with osteoarthritis.  

Analysis

The appellant had inactive duty with the National Guard from 
October 1964 to October 1970, with a period of ACDUTRA from 
January 6, 1965, to June 22, 1965.  He contends that his 
October 1964 entrance examination report shows that he had no 
right leg or varicose veins problems and that on examination 
in December 1968 a periodical examination found that he had 
severe varicosities of the right leg.  He contends that this 
shows service incurrence.  

The appellant in effect is arguing that because he was in the 
Reserves at the time he was diagnosed varicose veins of the 
right leg, service connection should be granted for his right 
ankle disorder, right knee disorder and right leg disorder.  
The record shows that he has current right ankle and right 
knee arthritis and that he has right leg varicosities.  
Further, varicose veins of the right leg were shown in 
December 1968 during inactive service.  However, service 
connection can only be granted for an injury incurred during 
inactive service, not for a disease.  See VAOPGCPREC 86-90 
(July 18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 
(1993).  These conditions have been diagnosed as diseases, 
not an injury.  In other words, the fact that the appellant 
was enlisted in the Reserves at the time he was diagnosed 
with a disease does not automatically mean his claim is 
granted.  

Further, the appellant posits that he has left knee problems 
secondary to his right lower extremity problems and that in 
July 1968 he was prescribed penicillin for a viral infection 
and that he overdosed on the medication since he is allergic 
to it.  He claims that this has caused a left leg disorder.  
His service treatment records show that in July 1966, during 
inactive service, he was treated with penicillin for 
tonsillitis.  

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

In this case, according to the appellant's personnel records, 
the appellant was not on ACTDUTRA at the time of the December 
1968 finding.   His ACTDUTRA is noted to have been for six 
months, from January 6, 1965 to June 6, 1965.  Accordingly, 
the Board concludes that as to the appellant's current right 
knee, right ankle and right leg condition, they were not 
diagnosed while on ACTDUTRA.  

As to the left leg disorder due to the administration of 
penicillin in service, not only did the administration of 
penicillin not occur while the appellant was on ACDUTRA, but 
also the appellant has not been diagnosed with a left leg 
disorder.  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

The only evidence in support of the appellant's claim for 
service connection for a left leg disorder is his own lay 
assertions.  These assertions are entitled to no probative 
value.  Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In the 
absence of a current disability, there can be no valid claim.  

The appellant has not argued that his left knee disorder is 
related directly to service, and there is nothing in the 
record to show that he had a left knee injury or disease 
during his ACDUTRA.  However, he states that his left knee 
disorder is due to his right lower extremity disorders.  As 
to the left knee claim on a secondary basis, since service 
connection is not established for his right lower extremity 
disorders, the appellant's claim for entitlement to service 
connection for a left knee disorder on a secondary basis, 
must fail as a matter of law.  See 38 C.F.R. § 3.310 (2007).  
In this instance, the law, and not the evidence, is 
dispositive of the claim, and therefore the claim should be 
denied because of lack of legal merit or of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

With respect to whether there is medical evidence of a 
relationship between the currently diagnosed disabilities and 
an ACDUTRA or INACDUTRA period, no medical professional has 
ever related any of the conditions on appeal to the 
appellant's military service.  In addition, although the 
appellant contends that he has these disorders that are 
related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The evidence also includes statements from the appellant 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In adjudicating 
his claims, the Board must evaluate the appellant's 
credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005). 

The Board has considered the appellant's statements asserting 
continuity of symptomatology of his currently-diagnosed 
disorders and service.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

While the Board acknowledges that the appellant is competent 
to provide evidence of his own experiences, the fact remains 
that none of his diagnosed disorders were manifested during 
his ACDUTRA, which is the only period of service that would 
qualify him for service connection for these disorders.  He 
has not contended that he was treated during that time period 
and the notation of varicosities in the service records does 
not occur until 1968 more than three years after his active 
duty for training.  While he may have had problems from 1968 
and thereafter, this is well after his ACDUTRA and as noted 
above, presumptive service is not for consideration.  As 
such, the probative evidence is against the claim based on 
continuity of symptomatology.  

The evidence does not show that a left knee disorder, a right 
leg disorder, a right knee disorder or a right ankle disorder 
began while the appellant was on ACDUTRA or are in any way 
related to ACDUTRA.  Nor does the evidence show that current 
left leg disorder exists that would be related to ACDUTRA or 
that the appellant's left knee disorder is related to a 
service-connected disability.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claims, 
and the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for a right leg disorder is denied. 

Service connection for a right knee disorder is denied 

Service connection for a right ankle disorder.

Service connection for a left knee disorder as secondary to 
service connected disability is denied. 

Service connection for a left leg disorder is denied. 



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


